Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 12/21/2021, the amendment/reconsideration has been considered.  Claims 1-2 and 5-17 are pending for examination.
Response to Arguments
Applicant's arguments been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 103(a) 
Issue 1: The applicant argues (on pages 7-9) with respect to claim 1 that Shoarinejod fails to disclose the last two limitations because “the initiator device 310 is still in the first role as a master rather than a second role (slave).”
Examiner disagrees, because the argued “master” and “slave” are not required by the claimed limitations at all, but instead, the claimed limitations merely require “wherein a role of the information processing apparatus is one of a first role and a second role”.  The applicant’s argument regarding the unclaimed limitation therefore can be considered moot.  
Shonarinejod discloses the claimed limitation; see Examiner’s citation and Explanation in the corresponding rejection section below.  As to the first role and second role, see examiner’s citation and explanation in rejection to limitation 4, [0072], “an initiator device 310 may send an activation command to target device 320 to turn the network on. Examples include automatically activated sensor networks wherein arrays of sensing elements may be selectively activated using backscattering channels.”  Here, a role of the initiator device can be either (i) a first role as a communicating device with multiple activated 
Issue 2: The applicant argues (on page 9) with respect to claim 2 that ”Shoarinejad fails to disclose or suggest the features ‘the controller is configured to determine the role of the information processing apparatus based on designation role information, and wherein the designation role information is sent from the first external apparatus via the first communication method and received by the first communication unit’” 
Examiner respectfully disagrees.  See Examiner’s citation and explanation in the rejection section below. 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 1-2, 5-6, 12, and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoarinejad et al (US 2007/0243851) in view of Park (US 20070013589 A1).  
As to claim 1, Shoarinejad discloses an information processing apparatus comprising:
a first communication unit configured to wirelessly communicate with a first external apparatus via a first communication method (Fig. 3A, communication channel 350 is a first communication method, wherein the corresponding interface on Initiator Device 310 is equivalent to a first communication unit;  See [0006], first communication channel uses “RE signal”; see also [0004], “RFID”);
a second communication unit configured to wirelessly communicate with the first external apparatus via a second communication method ([0070], “devices 310 and 320 are also coupled together Bluetooth….” Wherein the corresponding interface on Initiator device is equivalent to a second communication unit); and
a controller ([0070], “one or both of the target device 320 and communication channel 351 may be initially inactive. Initiator device 310 may send an activation command over backscattering channel 350. In response to the activation command, target device 320 may turn on. Alternatively, or additionally, the activation command may activate communication channel 351”.  Here, the entity or a combination of entities on the initiator device that communicate with and/or initiate/process communications from/to the target device via the two communication channels is equivalent to a controller.  Once the channels are activated and response received, the imitator device becomes an acknowledged master node, and the initiator device communicates directly with the target device via the second communication method 351), 
wherein a role of the information processing apparatus is one of a first role and a second role ([0072], “an initiator device 310 may send an activation command to target device 320 to turn the network on. Examples include automatically activated sensor networks wherein arrays of sensing elements may be selectively activated using backscattering channels.”  Here, a role of the initiator device can be either a communicating device with multiple activated target/external devices or a communicating device with one activated target/external device);
wherein in a case that the information processing apparatus is the first role in a network that is organized by a plurality of external apparatuses including the first external apparatus, the controller makes the second communication unit communicate with the plurality of external apparatuses in the network via the second communication method (see citation and explanation above, wherein in a case that the initiator device is in a role of a communicating device with multiple activated target devices which constitutes a network together with the imitator device, then the controller makes the second communication unit communicates with these multiple activated target/external device);
wherein in a case that the information processing apparatus is the second role, the controller makes the second communication unit communicate directly only with the first external apparatus via the second communication method (see citation and explanation above, wherein in a case that the initiator device is in a role of a communicating device with only one activated target device in the network, then the controller makes the second communication unit communicates with the only one activated target/external device), and the first external apparatus communicates with other external apparatuses in the network via the second communication method (See figure 3C and [0072], “commands from an initiator device 310 are transmitted across backscattering channel 350 to target device 320 to activate, control, and/or configure an electronic system 353”, wherein  the Target Device communicates with Electronic System 353 as shown in Figure 3C.).
However, Shoarinejad does not expressly disclose wherein frequency range used by the second communication method (Bluetooth) is different from the frequency range used by the first communication method (RFID).   Park discloses that Bluetooth uses a different frequency range from RFID ([0005], 11.56 MHz for contactless RFID, 2.4 GHz for Bluetooth).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Shoarinejad with Park. The suggestion/motivation of the combination would have been to utilize different communication protocols (Park,[0005]).
As to claim 16, see similar rejection to claim 1.
As to claim 17, see similar rejection to claim 1.
As to claim 2, Shoarinejad discloses the information processing apparatus according to claim 1, wherein the controller is configured to determine the role of the information processing apparatus based on designation role information ([0072],”device 310 sends commands to device 320 over Individual target devices may be activated controlled, and/or configured using commands and data received directly from the initiator device.”  Here, the network is turned on and the corresponding network information is sent by the target device to the imitator device, which designates/establishes the initiator’s role as an acknowledged device for controlling the target device.  Any response or acknowledgement message from the target device that was just turned-on by the initiator device is equivalent to designation role information that designates/confirms the role of initiator as a role of communicating with the target device only, see [0066], “Data may also be sent from device 110 to device 120 over the backscattering channel as described in examples below. In some embodiments, device 120 may transmit data to device 110 over the backscattering channel in response to operations carried out on device 120”), and wherein the designation role information is sent from the first external apparatus via the first communication method and received by the first communication unit (see citation above).
As to claim 5, Shoarinejad discloses the information processing apparatus according to claim 1, wherein the first communication unit carries out non-contact type communication via the first communication method (see citation in rejection to claim 1, wherein the radio communication is non-contact).

As to claim 12, Shoarinejad discloses the information processing apparatus according to claim 1, wherein the controller comprises a role controller and a communication controller, and wherein the role controller determines the role in communication by the second communication unit (see citation in rejection to claim 1, wherein the module that receives and processes target device’s response over first communication channel 350 is equivalent to a role module that determines the role of initiator device as an acknowledged master device) and the communication controller controls communication by the second communication unit according to the role (see citation in rejection to claim 1, wherein the module of the initiator device that communicates with the target device via the second communication channel is equivalent to the communication controller).
As to claim 14, Shoarinejad discloses the information processing apparatus according to claim 1, further comprising a display unit ([067], “cell phone, PDA”).
As to claim 15, Shoarinejad discloses the information processing apparatus according to claim 14, wherein the display unit is formed by a touch screen ([0067], “PDA”).
11.	Claims 7-8, 10-11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoarinejad-Park, as applied to claim 1 above, and further in view of Cho (US 20030140110 A1).  
As to claim 7, Shoarinejad-Park discloses the claimed invention substantially as discussed in claim 1, including wherein the first communication unit receives response including network information from the first external apparatus (see citation in rejection to claim 1), but does not expressly disclose that the response contain address information.  Cho discloses a first communication unit receives address information from a first external apparatus ([0051] and figure 6).

As to claim 8, Shoarinejad-Park-Cho discloses the information processing apparatus according to claim 7, wherein the first communication unit receives a passcode from the first external apparatus (Cho, figure 6, S603-S613, the signal being used for mode-converting is equivalent to a passcode).
As to claim 10, Shoarinejad-Park-Cho discloses the information processing apparatus according to claim 8, wherein the controller controls the communication by the second communication unit based on the address information and the passcode (Cho, figure 6, S605, “scan received communication request signal”; Cho, [0051], “and the scanning about the communication request signal utilizes scanning processes about inquiry and paging. In this case, the inquiry process finds addresses…”; the communication with the slave follows once “operate as master to 1st ext device” based on processing the signal, see figure 6).
As to claim 11, Shoarinejad-Park-Cho discloses the information processing apparatus according to claim 7, wherein the controller controls the communication by the second communication unit based on the address information (Cho, figure 6, S603-S613; [0051]).
As to claim 13. Shoarinejad-Park-Joo discloses the information processing apparatus according to claim 12, wherein the first communication unit receives address information and a passcode from the first external apparatus, and the communication controller controls the communication by the second communication unit based on the address information and the passcode (see citation in rejection to claims 8 and 10 above).
12.	Claims 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoarinejad-Park-Cho, as applied to claim 1 above, and further in view of Joo (US 20030012219 A1).  

At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Shoarinejad-Park-Cho with Joo.  The suggestion/motivation of the combination would have been to provide authentication (Joo, [0009]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/, J.D., Ph.D.               Primary Examiner, Art Unit 2449